Title: To Benjamin Franklin from Antoine Court de Gébelin, 10 January 1781
From: Gébelin, Antoine Court de
To: Franklin, Benjamin


Monsieur
Rue Poupée 10e. de l’an 81.
Le Sieur la Renaudiere qui aura l’honneur de vous présenter cette Lettre, a apris que vous cherchiez un Imprimeur pour former des Eleves en Amerique. Comme il entend fort bien cet Art, etant depuis trente ans Prote chez le même Imprimeur et d’une bonne conduite, il Seroit très flatté que vous voulussiez bien le choisir pour cet objet: il est frere de celui qui dirige l’impression de mon Ouvrage depuis son commencement & qui est lui même très habile.
En mon particulier, je serois charmé d’avoir pu contribuer en quelque chose à une plus grande perfection de l’Imprimerie dans vos Contrées & ne le suis pas moins d’avoir cette occasion de vous offrir mes voeux, mes hommages & les sentimens respectueux avec lesquels je ne cesserai d’être Monsieur Votre très humble & très ob: Serviteur
Court DE Gebelin
Mes honneurs à M. votre Petit-fils. J’ai reçu de M Sewall Prof. à Cambridge d’Amerique la belle Inscription qui se voit sur un rocher du Jaunton [Taunton] à 50. milles de Bristol. Je la fais graver dans mon 8e. vol.
 
Notation: Court de Gebelin 10. Jr. 1781.
